Citation Nr: 0717148	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-04 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbosacral sprain, 
claimed as a back condition.

2.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman




INTRODUCTION

The veteran had active military service from September 1956 
to March 1959.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2004 rating decision by 
the St. Petersburg Regional Office ("RO") of the Department 
of Veterans Affairs ("VA") that denied the veteran's claims 
for service connection for lumbosacral strain, claimed as a 
back condition and service connection for a heart condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2006).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5) (2006).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A remand of this matter is necessary in order to comply with 
VA's duty to assist the veteran.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).   The record shows the 
veteran has been receiving Social Security Administration 
("SSA") disability benefits since February 1991.  The 
veteran provided a copy of his SSA award letter to the Board.  
However, the veteran's SSA records are not presently 
associated with the claims file and there is no evidence of 
record that the RO attempted to obtain the veteran's SSA 
records as required.  38 U.S.C.A. § 5103A(b)(1), Lind v. 
Principi, 3 Vet. App.  493 (1992); Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  Although not dispositive as to an 
issue that must be resolved by VA, the administration's 
findings are evidence which must be considered.  See White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Therefore, this case is remanded for purposes of obtaining 
the veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the 
veteran's Social Security 
Administration disability file.  If 
after attempting to obtain the RO is 
unable to secure same, the facility 
should provide a negative response if 
records are not available and under the 
duty to assist statutes and 
regulations, the RO/AMC must document 
whether further efforts to obtain these 
records would be futile.

2.  After receiving the SSA disability 
file, the RO/AMC should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal is not resolved to the 
veteran's satisfaction, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 
(West 2002) that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decisions 
reached.  The veteran and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) 
(2006).




